     Case: 1:18-cv-00825 Document #: 114 Filed: 11/05/18 Page 1 of 5 PageID #:2848



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

BEIJING CHOICE ELECTRONIC                             )
TECHNOLOGY CO., LTD.,                                 )
                                                      )
              Plaintiff,                              )
v.                                                    )         Civil Action No. 1:18-cv-00825
                                                      )         Honorable Sara L. Ellis
CONTEC MEDICAL SYSTEMS USA INC. and                   )
CONTEC MEDICAL SYSTEMS CO., LTD.,                     )
                                                      )
              Defendants.                             )
                                                      )

                              JOINT MOTION FOR ENTRY OF
                                 A SCHEDULING ORDER

         Plaintiff Beijing Choice Electronic Technology Co., Ltd. (“Beijing Choice”) and

Defendants Contec Medical Systems USA Inc. and Contec Medical Systems Co., Ltd.

(“Contec”) hereby jointly file this Motion for Entry of A Scheduling Order. In support of this

motion, the parties states as follows:

         1.     On March 21, 2018, this Court entered the parties’ Stipulation Regarding Briefing

And Discovery Deadlines For Plaintiff’s Motion For Preliminary Injunction (the “PI Scheduling

Order.”) (Dkt. 41.)

         2.     Under the PI Scheduling Order, all fact discovery other than that related to the

preliminary injunction was stayed. (Dkt. 41, ¶ 2.) In addition, the final contentions were stayed

pending resolution of the preliminary injunction. (Id., ¶ 9.)

         3.     On October 18, 2018, the parties filed their joint notice withdrawing the

preliminary injunction (dkt. 113), which this Court entered on October 19, 2018. (Dkt. 114.)

         4.     As the case now resumes on the normal track, the parties wish to establish a

schedule for the case through the claim construction hearing.


{7722660: }
    Case: 1:18-cv-00825 Document #: 114 Filed: 11/05/18 Page 2 of 5 PageID #:2849



         5.    The parties propose the following schedule:

                Date                Due
                1/7/2018            Beijing Choice’s Final Infringement Contentions due
                                    (LPR 3.1); Contec’s Final Unenforceability and
                                    Invalidity Contentions due (LPR 3.1)
                2/4/2019            Beijing Choice’s Response to Final Unenforceability
                                    and Invalidity Contentions due (LPR 3.2); Contec’s
                                    Final Non-infringement Contentions due (LPR 3.2)
                02/15/2019          Exchange of proposed claim terms and constructions
                                    (LPR 4.1(a))
                02/22/2019          Deadline to meet and confer to agree on terms for
                                    Court to construe (LPR 4.1(b))
                03/15/2019          Close of fact discovery for claim construction phase
                                    (LPR 1.3)
                03/22/2019          Contec’s opening claim construction brief due (LPR
                                    4.2(a)); Joint Appendix due (LPR 4.2(b))
                04/19/2019          Beijing Choice’s response to claim construction brief
                                    due (LPR 4.2(c))
                05/03/2019          Contec’s reply brief due (LPR 4.2(d))
                05/10/2019          Joint claim construction chart and status report due
                                    (LPR 4.2(f))
                05/31/2019          Claim construction hearing (LPR 4.3)


         WHEREFORE, the parties respectfully request this Court to enter a scheduling order

with the proposed dates as set forth above.

Dated: November 5, 2018                             Respectfully submitted,

                                                    /s/ Stephen J. Rosenfeld
                                                    Stephen J. Rosenfeld
                                                    MCDONALD HOPKINS LLC
                                                    300 North LaSalle, Suite 1400
                                                    Chicago, IL 60654
                                                    Phone: (312) 280-0111
                                                    srosenfeld@mcdonaldhopkins.com

                                                    Kathleen A. Daley (pro hac vice)
                                                    FINNEGAN, HENDERSON, FARABOW,
                                                    GARRETT & DUNNER, LLP
                                                    901 New York Avenue NW
                                                    Washington, DC 20001
                                                    Phone: (202) 408-4000
                                                    Fax: (202) 408-4400

{7722660: }
    Case: 1:18-cv-00825 Document #: 114 Filed: 11/05/18 Page 3 of 5 PageID #:2850



                                             kathleen.daley@finnegan.com

                                             Michael Liu Su (pro hac vice)
                                             FINNEGAN, HENDERSON, FARABOW,
                                             GARRETT & DUNNER, LLP
                                             3300 Hillview Avenue, Second Floor
                                             Palo Alto, CA 94304
                                             Phone: (650) 849-6600
                                             Fax: (650) 849-6666
                                             michael.liu.su@finnegan.com

                                             Mandy J. Song (pro hac vice)
                                             Philip Z. Wang (pro hac vice)
                                             Anita Bhushan (pro hac vice)
                                             BAYES PLLC
                                             1750 Tysons Boulevard, Suite 1500
                                             McLean, VA 22102
                                             Phone: (703) 995-9887
                                             Fax: (703) 821-8128
                                             mandy.song@bayes.law
                                             philip.wang@bayes.law

                                             ATTORNEYS FOR PLAINTIFF
                                             BEIJING CHOICE ELECTRONIC
                                             TECHNOLOGY CO., LTD.


                                             /s/ Christopher C. Campbell
                                             Christopher C. Campbell (pro hac vice)
                                             ccampbell@cooley.com
                                             Stephen C. Crenshaw (pro hac vice)
                                             screnshaw@cooley.com
                                             Naina Soni (pro hac vice)
                                             nsoni@cooley.com
                                             Nicholas Lockhart (pro hac vice)
                                             nlockhart@cooley.com
                                             COOLEY LLP
                                             1299 Pennsylvania Avenue, NW, Suite 700
                                             Washington, DC 20004-2400
                                             Tel: (202) 842-7800
                                             Fax: (202) 842-7899

                                             Allen E. Hoover (IL 06216256)
                                             ahoover@fitcheven.com
                                             Joseph F. Marinelli
                                             jmarinelli@fitcheven.com


{7722660: }
    Case: 1:18-cv-00825 Document #: 114 Filed: 11/05/18 Page 4 of 5 PageID #:2851



                                             Fitch, Even, Tabin & Flannery LLP
                                             120 South LaSalle Street Suite 2100
                                             Chicago, Illinois 60603
                                             Tel: (312) 577-7000
                                             Fax: (312) 577-7007

                                             Attorneys for Defendants Contec Medical
                                             Systems USA Inc. and Contec Medical
                                             Systems Co., Ltd.




{7722660: }
    Case: 1:18-cv-00825 Document #: 114 Filed: 11/05/18 Page 5 of 5 PageID #:2852



                               CERTIFICATE OF SERVICE

         I, Stephen J. Rosenfeld, an attorney, hereby certify that on November 5, 2018, I
    electronically filed the foregoing document with the Clerk of the Court using the Electronic
    Case Filing System and in compliance with the General Order on Electronic Case Filing. As
    such, these documents were served on all counsel who are deemed to have consented to
    electronic service.



                                            /s/Stephen J. Rosenfeld




{7722660: }
